Citation Nr: 0412294	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  99-18 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
May 12, 1998.

2.  Entitlement to an effective date earlier than May 12, 
1998,  for a 100 percent schedular evaluation for PTSD.

3.  Entitlement to an effective date earlier than April 30, 
1996, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1996 and May 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  This case was remanded by 
the Board in December 2000 for further development; it was 
returned to the Board in December 2003.

The Board, in the December 2000 remand, referred the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability to the RO 
for appropriate action.  The record reflects that the RO 
still has not adjudicated the referenced issue, although an 
August 2003 rating decision contains, in the section listing 
the veteran's service-connected and nonservice-connected 
disabilities, a cryptic reference to "individual 
unemployability denied".  The matter of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability is again referred to the RO for 
appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  





REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran 
arguably has been adequately advised, with respect to the 
earlier effective date issues, as to what evidence VA would 
obtain for him and of what information or evidence he was 
responsible for submitting in connection with the claims, he 
has not been adequately informed of the information and 
evidence necessary to substantiate those claims.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this regard the Board 
points out that the RO sent the veteran correspondence in 
November 2002 which notified him of the information and 
evidence necessary to substantiate claims for service 
connection (to include for the cause of a veteran's death), 
increased ratings, pension, and new and material evidence, 
but not for a claim for an earlier effective date for service 
connection or for a rating assigned a service-connected 
disability.  Consequently, in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate.  See Huston v. Principi, 
17 Vet. App. 195 (2003).

The Board notes that the issue of entitlement to a rating in 
excess of 50 percent for PTSD for the period prior to May 12, 
1998 necessarily involves similar factual determinations as 
those required in adjudicating the claim for an earlier 
effective date for the assignment of a 100 percent rating.  
The two issues consequently are inextricably intertwined, and 
the Board will therefore defer adjudication of the former 
issue until the latter issue is ready for adjudication.  See 
generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claims 
for entitlement to an effective date 
earlier than May 12, 1998, for a 100 
percent schedular evaluation for 
PTSD; and for entitlement to an 
effective date earlier than April 
30, 1996, for the grant of service 
connection for PTSD.  The letter 
should also specifically inform the 
veteran and his representative of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims on appeal.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
of entitlement to an initial 
evaluation in excess of 50 percent 
for PTSD prior to May 12, 1998; 
entitlement to an effective date 
earlier than May 12, 1998, for a 100 
percent schedular evaluation for 
PTSD; and entitlement to an 
effective date earlier than April 
30, 1996, for the grant of service 
connection for PTSD.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


